EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Lew on 07/18/2022.
The application has been amended as follows: 
(Currently Amended) A method of effecting a purchase order, comprising:
scanning a quick response (QR) code; 
extracting, from the scan of the QR code, a Bitcoin address and an encoding key;
encoding an address with an encoded prefix in a cryptocurrency transaction, wherein the encoded prefix indicates that the address is associated with a service that conveys goods or services embodied in an electronic form to an email address encoded in the cryptocurrency transaction;
conveying [[a]] the cryptocurrency transaction to a peer-to-peer network, wherein [[an]] the email address is encoded in one or more of an OP_Return type data payload of a transaction formatted according to a Bitcoin protocol or a multisig field of the cryptocurrency transaction, wherein conveying the cryptocurrency transaction to the peer-to-peer network is based on the Bitcoin address and the encoding key; [[and]]
based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in [[an]] the electronic form to the email address encoded in the cryptocurrency transaction;
monitoring a cryptocurrency blockchain; and 
taking one or more actions based on detecting prescribed activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.
(Cancelled)
(Previously Presented) The method of claim 1, wherein conveying the goods or services comprises transmitting the goods or services in one or more email communications transmitted over the Internet.
(Previously Presented) The method of claim 1, wherein the goods or services comprise event admission tickets, music recordings, video, text, game content, live event broadcast, software, encryption keys or passwords.
(Cancelled)
(Cancelled)
(Previously Presented) The method of claim 1, wherein the email address is encoded in the cryptocurrency transaction as an output address of the cryptocurrency transaction.
(Cancelled)
(Previously Presented) The method of claim 1, further comprising: setting a user email specification field in a register of a user profile to the email address.
(Cancelled)
(Currently Amended) An apparatus, comprising:
a memory having executable instructions stored thereon; and
a processor configured to execute the executable instructions to cause the apparatus to:
scan a quick response (QR) code; 
extract, from the scan of the QR code, a Bitcoin address and an encoding key;
encode an address with an encoded prefix in a cryptocurrency transaction, wherein the encoded prefix indicates that the address is associated with a service that conveys goods or services embodied in an electronic form to an email address encoded in the cryptocurrency transaction;
the cryptocurrency transaction to a peer-to-peer network based on the Bitcoin address and the encoding key, wherein the email address is encoded in one or more of an OP_Return type data payload of a transaction formatted according to a Bitcoin protocol or a multisig field of the cryptocurrency transaction; and
based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in [[an]] the electronic from at the email address encoded in the cryptocurrency transaction;
monitor a cryptocurrency blockchain; and 
take one or more actions based on detecting prescribed activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.
(Currently Amended) The apparatus of Claim 11, wherein the cryptocurrency transaction comprises a transaction formed in accordance with a Bitcoin protocol.
(Cancelled)
(Cancelled)
(Cancelled)
(Previously Presented) The apparatus of Claim 11, wherein in order to convey the goods or services, the processor is further configured to cause the apparatus to transmit the goods or services in one or more email communications transmitted over the Internet.
(Cancelled)
(Cancelled)
(Previously Presented) The apparatus of Claim 11, wherein the email address is encoded in the cryptocurrency transaction as an output address of the cryptocurrency transaction.
(Cancelled)
(Previously Presented) The apparatus of Claim 11, wherein the processor is further configured to cause the apparatus to set a user email specification field in a register of a user profile to the email address.
(Cancelled)
(Currently Amended) An apparatus, comprising:
means for scanning a quick response (QR) code; 
means for extracting, from the scan of the QR code, a Bitcoin address and an encoding key;
means for encoding an address with an encoded prefix in a cryptocurrency transaction, wherein the encoded prefix indicates that the address is associated with a service that conveys goods or services embodied in an electronic form to an email address encoded in the cryptocurrency transaction;
means for conveying [[a]] the cryptocurrency transaction to a peer-to-peer network, wherein [[an]] the email address is encoded in one or more of an OP_Return type data payload of a transaction formatted according to a Bitcoin protocol or a multisig field of the cryptocurrency transaction, wherein conveying the cryptocurrency transaction to the peer-to-peer network is based on the Bitcoin address and the encoding key; [[and]]
means for conveying, based on conveying the cryptocurrency transaction to the peer-to-peer network, goods or services embodied in [[an]] the electronic form to the email address encoded in the cryptocurrency transaction;
means for monitoring a cryptocurrency blockchain; and 
means for taking one or more actions based on detecting prescribed activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.
(Cancelled)
(Cancelled)
(Previously Presented) The method of Claim 1, further comprising encoding the email address in the cryptocurrency transaction based on an encryption scheme in which a cryptocurrency address is used as an encryption key.
(Previously Presented) The method of Claim 1, further comprising encoding an address with an explicit prefix in the cryptocurrency transaction, wherein the explicit prefix indicates that the address is associated with a service that conveys goods or services embodied in the electronic form to the email address encoded in the cryptocurrency transaction.
(Cancelled)
(New)  (New)  The method of Claim 1, wherein the taking one or more actions comprises generating a hyperlink which instantiates a player on a receiving device to consume the goods or services embodied in the electronic form.
(New) The method of Claim 1, wherein detecting proscribed activity comprises detecting that a telephone number is encoded within the cryptocurrency transaction.
(New) The method of Claim 30, wherein the taking one or more actions comprises conveying the goods or services embodied in the electronic form via an electronic message to the telephone number encoded within the cryptocurrency transaction.
(New) The apparatus of Claim 11, wherein in order to take the one or more actions, the processor is configured to cause the apparatus to generate a hyperlink which instantiates a player on a receiving device to consume the goods or services embodied in the electronic form.
(New) The apparatus of Claim 11, wherein in order to detect proscribed activity, the processor is configured to cause the apparatus to detect that a telephone number is encoded within the cryptocurrency transaction.
(New) The apparatus of Claim 33, wherein in order to take the one or more actions, the processor is configured to convey the goods or services embodied in the electronic form via an electronic message to the telephone number encoded within the cryptocurrency transaction.
(New) The apparatus of Claim 23, wherein the means for taking one or more actions comprises means for generating a hyperlink which instantiates a player on a receiving device to consume the goods or services embodied in the electronic form.


Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The claims overcome 35 USC 101 rejection because the claim limitation under the broadest reasonable interpretation covers certain methods of organizing human activity and is integrated into a practical application imposing meaningful limits on practicing the abstract idea, sufficient to amount to significantly more than the abstract idea. 

The claims represent an improvement to the technology for scanning a quick response (QR) code; 
extracting, from the scan of the QR code, a Bitcoin address and an encoding key;
encoding an address with an encoded prefix in a cryptocurrency transaction, wherein the encoded prefix indicates that the address is associated with a service that conveys goods or services embodied in an electronic form to an email address encoded in the cryptocurrency transaction;
conveying the cryptocurrency transaction to a peer-to-peer network, wherein the email address is encoded in one or more of an OP_Return type data payload of a transaction formatted according to a Bitcoin protocol or a multisig field of the cryptocurrency transaction, wherein conveying the cryptocurrency transaction to the peer-to-peer network is based on the Bitcoin address and the encoding key; 
based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in the electronic form to the email address encoded in the cryptocurrency transaction;
monitoring a cryptocurrency blockchain; and 
taking one or more actions based on detecting prescribed activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.
The use of the technical features to produce a technical solution represent a reduction of expenses associated with each transaction and is significantly more than an abstract idea.

The combination of references Tran (US PGPub 2020/0117690 and Custer (US PGPub 2014/0222624) and Non-Patent Literature 
M. FRANCISCA HINAREJOS , JOSEP-LLUIS FERRER-GOMILA AND LLORENÇ HUGUET-ROTGER; A Solution for Secure Certified Electronic Mail Using Blockchain as a Secure Message Board.

do not teach the limitations of A method of effecting a purchase order, comprising:
scanning a quick response (QR) code; 
extracting, from the scan of the QR code, a Bitcoin address and an encoding key;
encoding an address with an encoded prefix in a cryptocurrency transaction, wherein the encoded prefix indicates that the address is associated with a service that conveys goods or services embodied in an electronic form to an email address encoded in the cryptocurrency transaction;
conveying the cryptocurrency transaction to a peer-to-peer network, wherein the email address is encoded in one or more of an OP-Return type data payload of a transaction formatted according to a Bitcoin protocol or a multisig field of the cryptocurrency transaction, wherein conveying the cryptocurrency transaction to the peer-to-peer network is based on the Bitcoin address and the encoding key; 
based on conveying the cryptocurrency transaction to the peer-to-peer network, conveying goods or services embodied in the electronic form to the email address encoded in the cryptocurrency transaction;
monitoring a cryptocurrency blockchain; and 
taking one or more actions based on detecting prescribed activity while monitoring the cryptocurrency blockchain after the cryptocurrency transaction is conveyed to the peer-to-peer network.
 Even though an extensive new search of the applicable prior art was conducted for the present application, no better reference was uncovered or disclosed and/or taught all the limitations of the present invention, whether taken alone or in combination, and in particular the recitations in claims 1, 3-4, 7, 9, 11-12,16,19, 21, 23, 26-27, 29-35, as set forth above.
  For these reasons, claims 1,3-4,7, 9, 11-12,16,19, 21, 23, 26-27,29-35, are deemed to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698